DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Status of Claims
Claims 1-11 and 14-26, filed on 03/23/2022, are under consideration. Claims 1 and 15 are amended and claims 12-13 are canceled.

Response to Arguments
Applicant’s arguments, see pg. 5, filed 03/23/2022, with respect to obviousness rejections of the claims over Harandi have been fully considered and are persuasive.  The 35 USC §103 of the claims are withdrawn. 
Applicants point out that Harandi uses silicon-selectivated zeolite to reduce the amount of durene in oxygenate conversion effluent. Applicants argue that Harandi is silent about using the claimed self-bound zeolite (i.e. without a binder) including a transition metal to yield C3+ olefins with selectivity of 35% more at 250-450 °C. This argument is considered persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a search of pertinent prior art did not locate a teaching or suggestion for a method to convert alcohol and/or ether to an effluent having 10wt% or more of olefins and 60wt% or less of aromatics wherein the conversion catalyst comprises self-bound zeolite (i.e. without a binder) including a transition metal to yield C3+ olefins with selectivity of 35% more at 250-450 °C.
Harandi (prior art of record) teaches a process with similar feeds and effluents but the claimed catalyst is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772